 


109 HR 464 IH: Indian Tribal Federal Recognition Administrative Procedures Act of 2005
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 464 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Faleomavaega introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To provide for administrative procedures to extend Federal recognition to certain Indian groups, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Indian Tribal Federal Recognition Administrative Procedures Act of 2005. 
2.PurposesThe purposes of this Act are as follows: 
(1)To remove the Federal acknowledgment process from the Bureau of Indian Affairs and transfer the responsibility for the process to an independent Commission on Indian Recognition. 
(2)To establish a Commission on Indian Recognition to review and act upon documented petitions submitted by Indian groups that apply for Federal recognition. 
(3)To establish an administrative procedure under which petitions for Federal recognition filed by Indian groups will be considered. 
(4)To provide clear and consistent standards of administrative review of documented petitions for Federal acknowledgment. 
(5)To clarify evidentiary standards and expedite the administrative review process by providing adequate resources to process documented petitions. 
(6)To ensure that when the Federal Government extends acknowledgment to an Indian tribe, the Federal Government does so with a consistent legal, factual, and historical basis. 
(7)To extend to Indian groups that are determined to be Indian tribes the protection, services, and benefits available from the Federal Government pursuant to the Federal trust responsibility with respect to Indian tribes. 
(8)To extend to Indian groups that are determined to be Indian tribes the immunities and privileges available to other federally acknowledged Indian tribes by virtue of their status as Indian tribes with a government-to-government relationship with the United States. 
3.DefinitionsIn this Act: 
(1)AcknowledgmentThe term acknowledgment means a determination by the Commission on Indian Recognition that an Indian group constitutes an Indian tribe with a government-to-government relationship with the United States. 
(2)Autonomous 
(A)In generalThe term autonomous means the exercise of political influence or authority independent of the control of any other Indian governing entity. 
(B)Context of termWith respect to a petitioner, the term shall be understood in the context of the history, geography, culture, and social organization of the petitioner. 
(3)BureauThe term Bureau means the Bureau of Indian Affairs of the Department. 
(4)CommissionThe term Commission means the Commission on Indian Recognition established under section 4. 
(5)Community 
(A)In generalThe term community means any group of people, living within a reasonable territory, that is able to demonstrate that 
(i)consistent interactions and significant social relationships exist within the membership; and 
(ii)the members of that group are differentiated from and identified as distinct from nonmembers. 
(B)Context of termThe term shall be understood in the context of the history, culture, and social organization of the group, taking into account the geography of the region in which the group resides. 
(6)Continuous or continuouslyWith respect to a period of history of a group, the term continuous or continuously means extending from 1900 throughout the history of the group to the present substantially without interruption. 
(7)DepartmentThe term Department means the Department of the Interior. 
(8)Documented petitionThe term documented petition means the detailed, factual exposition and arguments, including all documentary evidence, necessary to demonstrate that those arguments specifically address the mandatory criteria established in section 5. 
(9)Historically, historical, historyThe terms historically, historical, and history refer to the period dating from 1900. 
(10)Indian groupThe term Indian group means any Indian band, pueblo, village, or community that is not acknowledged to be an Indian tribe. 
(11)Interested partiesThe term interested parties means any person, organization, or other entity who can establish a legal, factual, or property interest in an acknowledgement determination and who requests an opportunity to submit comments or evidence or to be kept informed of Federal actions regarding a specific petitioner. The term includes the government and attorney general of the State in which a petitioner is located, and may include, but is not limited to, local governmental units, and any recognized Indian tribes and unrecognized Indian groups that might be affected by an acknowledgement determination. 
(12)Letter of intentThe term letter of intent means an undocumented letter or resolution that— 
(A)is dated and signed by the governing body of an Indian group; 
(B)is submitted to the Commission; and 
(C)indicates the intent of the Indian group to submit a documented petition for Federal acknowledgment. 
(13)PetitionerThe term petitioner means any group that submits a letter of intent to the Commission requesting acknowledgment. 
(14)Political influence or authority 
(A)In generalThe term political influence or authority means a tribal council, leadership, internal process, or other mechanism that a group has used as a means of— 
(i)influencing or controlling the behavior of its members in a significant manner; 
(ii)making decisions for the group which substantially affect its members; or 
(iii)representing the group in dealing with nonmembers in matters of consequence to the group. 
(B)Context of termThe term shall be understood in the context of the history, culture, and social organization of the group. 
(15)RestorationThe term restoration means the re-extension of acknowledgment to any previously acknowledged tribe with respect to which the acknowledged status may have been abrogated or diminished by reason of administrative action by the Executive Branch or legislation enacted by Congress expressly terminating that status. 
(16)SecretaryThe term Secretary means the Secretary of the Interior. 
(17)TreatyThe term treaty means any treaty— 
(A)negotiated and ratified by the United States on or before March 3, 1871, with, or on behalf of, any Indian group or tribe; 
(B)made by any government with, or on behalf of, any Indian group or tribe, from which the Federal Government or the colonial government which was the predecessor to the United States Government subsequently acquired territory by purchase, conquest, annexation, or cession; or 
(C)negotiated by the United States with, or on behalf of, any Indian group in California, whether or not the treaty was subsequently ratified. 
(18)Tribal rollThe term tribal roll means a list exclusively of those individuals who— 
(A) 
(i)have been determined by the tribe to meet the membership requirements of the tribe, as set forth in the governing document of the tribe; or 
(ii)in the absence of a governing document that sets forth those requirements, have been recognized as members by the governing body of the tribe; and 
(B)have affirmatively demonstrated consent to being listed as members of the tribe. 
4.Commission on indian recognition 
(a)EstablishmentThere is established the Commission on Indian Recognition. The Commission shall be an independent establishment, as defined in section 104 of title 5, United States Code. 
(b)Membership 
(1)In general 
(A)MembersThe Commission shall consist of 3 members appointed by the President, by and with the advice and consent of the Senate. 
(B)Individuals to be considered for membershipIn making appointments to the Commission, the President shall give careful consideration to— 
(i)recommendations received from Indian groups and Indian tribes; and 
(ii)individuals who have a background or who have demonstrated expertise and experience in Indian law or policy, anthropology, genealogy, or Native American history. 
(C)Background informationNo individual shall be eligible for any appointment to, or continue service on the Commission, who— 
(i)has been convicted of a felony; or 
(ii)has any financial interest in, or management responsibility for, any Indian group. 
(2)Political affiliationNot more than 2 members of the Commission may be members of the same political party. 
(3)TermsEach member of the Commission shall be appointed for a term of 6 years. 
(4)VacanciesAny vacancy in the Commission shall not affect the powers of the Commission, but shall be filled in the same manner in which the original appointment was made. Any member appointed to fill a vacancy occurring before the expiration of the term for which the predecessor of the member was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of the term of that member until a successor has taken office. 
(5)Compensation 
(A)In generalEach member of the Commission shall receive compensation at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of title 5, United States Code, for each day, including travel time, that the member is engaged in the actual performance of duties authorized by the Commission. 
(B)TravelAll members of the Commission shall be reimbursed for travel and per diem in lieu of subsistence expenses during the performance of duties of the Commission while away from their homes or regular places of business, in accordance with subchapter I of chapter 57 of title 5, United States Code. 
(6)Full-time employmentEach member of the Commission shall serve on the Commission as a full-time employee of the Federal Government. No member of the Commission may, while serving on the Commission, be otherwise employed as an officer or employee of the Federal Government. Service by a member who is an employee of the Federal Government at the time of nomination as a member shall be without interruption or loss of civil service status or privilege. 
(7)ChairpersonAt the time appointments are made under paragraph (1), the President shall designate a Chairperson of the Commission (referred to in this section as the Chairperson) from among the appointees. 
(c)Meetings and procedures 
(1)In generalThe Commission shall hold its first meeting not later than 30 days after the date on which all members of the Commission have been appointed and confirmed by the Senate. 
(2)QuorumTwo members of the Commission shall constitute a quorum for the transaction of business. 
(3)RulesThe Commission may adopt such rules (consistent with the provisions of this Act) as may be necessary to establish the procedures of the Commission and to govern the manner of operations, organization, and personnel of the Commission. 
(4)Principal officeThe principal office of the Commission shall be in the District of Columbia. 
(d)DutiesThe Commission shall carry out the duties assigned to the Commission by this Act, and shall meet the requirements imposed on the Commission by this Act. 
(e)Powers and authorities 
(1)Powers and authorities of chairpersonSubject to such rules and regulations as may be adopted by the Commission, the Chairperson may— 
(A)appoint, terminate, and fix the compensation (without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title, or of any other provision of law, relating to the number, classification, and General Schedule rates) of an Executive Director of the Commission and of such other personnel as the Chairperson considers advisable to assist in the performance of the duties of the Commission, at a rate not to exceed a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of title 5, United States Code; and 
(B)procure, as authorized by section 3109(b) of title 5, United States Code, temporary and intermittent services to the same extent as is authorized by law for agencies in the executive branch, but at rates not to exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title. 
(2)General powers and authorities of commission 
(A)In generalThe Commission may hold such hearings and sit and act at such times as the Commission considers appropriate. 
(B)Other authoritiesAs the Commission may consider advisable, the Commission may— 
(i)take testimony; 
(ii)have printing and binding done; 
(iii)enter into contracts and other arrangements, subject to the availability of funds; 
(iv)make expenditures; and 
(v)take other actions. 
(C)Oaths and affirmationsAny member of the Commission may administer oaths or affirmations to witnesses appearing before the Commission. 
(3)Information 
(A)In generalThe Commission may secure directly from any officer, department, agency, establishment, or instrumentality of the Federal Government such information as the Commission may require to carry out this Act. Each such officer, department, agency, establishment, or instrumentality shall furnish, to the extent permitted by law, such information, suggestions, estimates, and statistics directly to the Commission, upon the request of the Chairperson. 
(B)Facilities, services, and detailsUpon the request of the Chairperson, to assist the Commission in carrying out the duties of the Commission under this section, the head of any Federal department, agency, or instrumentality may— 
(i)make any of the facilities and services of that department, agency, or instrumentality available to the Commission; and 
(ii)detail any of the personnel of that department, agency, or instrumentality to the Commission, on a non-reimbursable basis. 
(C)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States. 
(f)Federal advisory committee actThe provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 
(g)Termination of commissionThe Commission shall terminate on the date that is 12 years after the date of the first meeting of the Commission. 
(h)AppointmentsNotwithstanding any other provision of this Act, the Secretary shall continue to exercise those authorities vested in the Secretary relating to supervision of Indian recognition regulated under part 83 of title 25 of the Code of Federal Regulations until such time as the Commission is organized and prescribes regulations. The Secretary shall provide staff and support assistance to facilitate an orderly transition to regulation of Indian recognition by the Commission. 
5.Documented petitions for recognition 
(a)In general 
(1)Letters of intent and documented petitionsSubject to subsection (d) and except as provided in paragraph (3), any Indian group may submit to the Commission letters of intent and a documented petition requesting that the Commission recognize the group as an Indian tribe. 
(2)Hearing 
(A)In generalIndian groups that have been denied or refused recognition as an Indian tribe under regulations prescribed by the Secretary shall be entitled to an adjudicatory hearing under section 9 before the Commission, if the Commission determines that the criteria established by this Act changes the merits of the Indian group's documented petition submitted to the Department. 
(B)Hearing recordFor purposes of subparagraph (A), the Commission shall review the administrative record containing the documented petition that formed the basis of the determination to the Indian group by the Secretary. 
(C)Treatment of secretary's final determinationFor purposes of the adjudicatory hearing, the Secretary's final determination shall be considered a preliminary determination under section 8(b)(1)(B). 
(D)Official government actions to be considered concerning evidence of criteriaA statement and an analysis of facts submitted under this section may establish that, for any given period of time for which evidence of criteria is lacking, such absence of evidence corresponds in time with official acts of the Federal or relevant State Government which prohibited or penalized the expression of Indian identity. For such periods of time, the absence of evidence shall not be the basis for declining to acknowledge the petitioner. 
(3)ExclusionThe following groups and entities shall not be eligible to submit a documented petition for recognition by the Commission under this Act: 
(A)Certain entities that are eligible to receive services from the bureauIndian tribes, organized bands, pueblos, communities, and Alaska Native entities that are recognized by the Secretary as of the date of enactment of this Act as eligible to receive services from the Bureau. 
(B)Certain splinter groups, political factions, and communitiesSplinter groups, political factions, communities, or groups of any character that separate from the main body of an Indian tribe that, at the time of that separation, is recognized as an Indian tribe by the Secretary, unless the group, faction, or community is able to establish clearly that the group, faction, or community has functioned throughout history until the date of the documented petition as an autonomous Indian tribal entity. 
(C)Certain groups that have previously submitted documented petitionsGroups, or successors in interest of groups, that before the date of enactment of this Act, have petitioned for and been denied or refused recognition based on the merits of their petition as an Indian tribe under regulations prescribed by the Secretary (other than an Indian group described in paragraph (2)(A)). Nothing in this subparagraph shall be construed as excluding any group that Congress has identified as Indian, but has not identified as an Indian tribe. 
(D)Indian groups subject to terminationAny Indian group whose relationship with the Federal Government was expressly terminated by an Act of Congress. 
(4)Transfer of documented petition 
(A)In generalNotwithstanding any other provision of law, not later than 30 days after the date on which all of the members of the Commission have been appointed and confirmed by the Senate under section 4(b), the Secretary shall transfer to the Commission all documented petitions and letters of intent pending before the Department that request the Secretary to recognize or acknowledge an Indian group as an Indian tribe. 
(B)Cessation of certain authorities of secretaryNotwithstanding any other provision of law, on the date of the transfer under subparagraph (A), the Secretary and the Department shall cease to have any authority to recognize or acknowledge, on behalf of the Federal Government, any Indian group as an Indian tribe. 
(C)Determination of order of submission of transferred documented petitionsDocumented petitions transferred to the Commission under subparagraph (A) shall, for purposes of this Act, be considered as having been submitted to the Commission in the same order as those documented petitions were submitted to the Department. 
(b)Documented petition form and contentExcept as provided in subsection (c), any documented petition submitted under subsection (a) by an Indian group shall be in any readable form that clearly indicates that the documented petition is a documented petition requesting the Commission to recognize the Indian group as an Indian tribe and that contains detailed, specific evidence concerning each of the following items: 
(1)Statement of factsA statement of facts and an analysis of such facts establishing that the petitioner has been identified as an American Indian entity on a substantially continuous basis since 1900. Evidence that the character of the group as an Indian entity has from time to time been denied shall not be considered to be conclusive evidence that this criterion has not been met. Evidence that the Commission may rely on in determining the Indian identity of a group may include any 1 or more of the following items: 
(A)Identification of petitionerAn identification of the petitioner as an Indian entity by any department, agency, or instrumentality of the Federal Government. 
(B)Relationship of petitioner with state governmentA relationship between the petitioner and any State government, based on an identification of the petitioner as an Indian entity. 
(C)Relationship of petitioner with a political subdivision of a stateDealings of the petitioner with a county or political subdivision of a State in a relationship based on the Indian identity of the petitioner. 
(D)Identification of petitioner on the basis of certain recordsAn identification of the petitioner as an Indian entity by records in a private or public archive, courthouse, church, or school. 
(E)Identification of petitioner by certain expertsAn identification of the petitioner as an Indian entity by an anthropologist, historian, or other scholar. 
(F)Identification of petitioner by certain mediaAn identification of the petitioner as an Indian entity in a newspaper, book, or similar medium. 
(G)Identification of petitioner by another indian tribe or organizationAn identification of the petitioner as an Indian entity by another Indian tribe or by a national, regional, or State Indian organization. 
(H)Identification of petitioner by a foreign government or international organizationAn identification of the petitioner as an Indian entity by a foreign government or an international organization. 
(I)Other evidence of identificationSuch other evidence of identification as may be provided by a person or entity other than the petitioner or a member of the membership of the petitioner. 
(2)Evidence of community 
(A)In generalA statement of facts and an analysis of such facts establishing that a predominant portion of the membership of the petitioner— 
(i)comprises a community distinct from those communities surrounding that community; and 
(ii)has existed as a community from historical times to the present. 
(B)EvidenceEvidence that the Commission may rely on in determining that the petitioner meets the criteria described in clauses (i) and (ii) of subparagraph (A) may include 1 or more of the following items: 
(i)MarriagesSignificant rates of marriage within the group, or, as may be culturally required, patterned out-marriages with other Indian populations. 
(ii)Social relationshipsSignificant social relationships connecting individual members. 
(iii)Social interactionSignificant rates of informal social interaction which exist broadly among the members of a group. 
(iv)Shared economic activityA significant degree of shared or cooperative labor or other economic activity among the membership. 
(v)Discrimination or other social distinctionsEvidence of strong patterns of discrimination or other social distinctions by nonmembers. 
(vi)Shared ritual activityShared sacred or secular ritual activity encompassing most of the group. 
(vii)Cultural patternsCultural patterns that— 
(I)are shared among a significant portion of the group that are different from the cultural patterns of the non-Indian populations with whom the group interacts; 
(II)function as more than a symbolic identification of the group as Indian; and 
(III)may include language, kinship, or religious organizations, or religious beliefs and practices. 
(viii)Collective indian identityThe persistence of a named, collective Indian identity continuously over a period of more than 50 years, notwithstanding changes in name. 
(ix)Historical political influenceA demonstration of historical political influence pursuant to the criteria set forth in paragraph (3). 
(x)Extended kinship tiesNot less than 50 percent of the tribal members exhibit collateral kinship ties through generations to the third degree. 
(C)Criteria for sufficient evidenceThe Commission shall consider the petitioner to have provided sufficient evidence of community at a given point in time if the petitioner has provided evidence that demonstrates any one of the following: 
(i)Residence of membersMore than 50 percent of the members of the group of the petitioner reside in a particular geographical area exclusively or almost exclusively composed of members of the group, and the balance of the group maintains consistent social interaction with some members of the community. 
(ii)MarriagesNot less than 1/3 of the marriages of the group are between members of the group. 
(iii)Distinct cultural patternsNot less than 50 percent of the members of the group maintain distinct cultural patterns including language, kinship, or religious organizations, or religious beliefs or practices. 
(iv)Community social institutionsDistinct community social institutions encompassing 50 percent of the members of the group, such as kinship organizations, formal or informal economic cooperation, or religious organizations. 
(v)Applicability of criteriaThe group has met the criterion in paragraph (3) using evidence described in paragraph (3)(B). 
(3)Autonomous entity 
(A)In generalA statement of facts and an analysis of such facts establishing that the petitioner has maintained political influence or authority over its members as an autonomous entity from historical times until the time of the documented petition. The Commission may rely on 1 or more of the following items in determining whether a petitioner meets the criterion described in the preceding sentence: 
(i)Mobilization of membersThe group is capable of mobilizing significant numbers of members and significant resources from its members for group purposes. 
(ii)Issues of personal importanceMost of the membership of the group consider issues acted upon or taken by group leaders or governing bodies to be of personal importance. 
(iii)Political processThere is widespread knowledge, communication, and involvement in political processes by most of the members of the group. 
(iv)Level of application of criteriaThe group meets the criterion described in paragraph (2) at more than a minimal level. 
(v)Intragroup conflictsThere are intragroup conflicts which show controversy over valued group goals, properties, policies, processes, or decisions. 
(vi)Continuous line of group leadersA continuous line of group leaders with a description of the means of selection or acquiescence by a majority of the group's members. 
(B)Evidence of exercise of political influence or authorityThe Commission shall consider that a petitioner has provided sufficient evidence to demonstrate the exercise of political influence or authority at a given point in time by demonstrating that group leaders or other mechanisms exist or have existed that accomplish the following: 
(i)Allocation of group resourcesAllocate group resources such as land, residence rights, or similar resources on a consistent basis. 
(ii)Settlement of disputesSettle disputes between members or subgroups such as clans or lineages by mediation or other means on a regular basis. 
(iii)Influence on behavior of individual membersExert strong influence on the behavior of individual members, such as the establishment or maintenance of norms and the enforcement of sanctions to direct or control behavior. 
(iv)Economic subsistence activitiesOrganize or influence economic subsistence activities among the members, including shared or cooperative labor. 
(C)Temporality of sufficiency of evidenceA group that has met the requirements of paragraph (2)(C) at any point in time shall be considered to have provided sufficient evidence to meet the criterion described in subparagraph (A) at that point in time. 
(4)Governing documentA copy of the then present governing document of the petitioner that includes the membership criteria of the petitioner. In the absence of a written document, the petitioner shall be required to provide a statement describing in full the membership criteria of the petitioner and the then current governing procedures of the petitioner. 
(5)List of members 
(A)In generalA list of all then current members of the petitioner, including the full name (and maiden name, if any), date, and place of birth, and then current residential address of each member, a copy of each available former list of members based on the criteria defined by the petitioner, and a statement describing the methods used in preparing those lists. 
(B)Requirements for membershipIn order for the Commission to consider the members of the group to be members of an Indian tribe for the purposes of the documented petition, that membership shall be required to consist of established descendancy from an Indian group that existed historically, or from historical Indian groups that combined and functioned as a single autonomous entity. 
(C)Evidence of tribal membershipEvidence of tribal membership required by the Commission for a determination of tribal membership shall include the following items: 
(i)Descendancy rollsDescendancy rolls prepared by the Secretary for the petitioner for purposes of distributing claims money, providing allotments, or other purposes. 
(ii)Certain official recordsFederal, State, or other official records or evidence identifying then present members of the petitioner, or ancestors of then present members of the petitioner, as being descendants of a historic tribe or historic tribes that combined and functioned as a single autonomous political entity. 
(iii)Enrollment recordsChurch, school, and other similar enrollment records identifying then present members or ancestors of then present members as being descendants of a historic tribe or historic tribes that combined and functioned as a single autonomous political entity. 
(iv)Affidavits of recognitionAffidavits of recognition by tribal elders, leaders, or the tribal governing body identifying then present members or ancestors of then present members as being descendants of 1 or more historic tribes that combined and functioned as a single autonomous political entity. 
(v)Other records or evidenceOther records or evidence based upon firsthand experience of historians, anthropologists, and genealogists with established expertise on the petitioner or Indian entities in general, identifying then present members or ancestors of then present members as being descendants of 1 or more historic tribes that combined and functioned as a single autonomous political entity. 
(c)ExceptionsA documented petition from an Indian group that is able to demonstrate by a preponderance of the evidence that the group was, or is the successor in interest to, a— 
(1)party to a treaty or treaties; 
(2)group acknowledged by any agency of the Federal Government as eligible to participate under the Act of June 18, 1934 (commonly referred to as the Indian Reorganization Act) (48 Stat. 984 et seq., chapter 576; 25 U.S.C. 461 et seq.); 
(3)group for the benefit of which the United States took into trust lands, or which the Federal Government has treated as having collective rights in tribal lands or funds; or 
(4)group that has been denominated a tribe by an Act of Congress or Executive order,shall be required to establish the criteria set forth in this section only with respect to the period beginning on the date of the applicable action described in paragraph (1), (2), (3), or (4) and ending on the date of submission of the documented petition. 
(d)Deadline for submission 
(1)Documented petitionsNo Indian group may submit a documented petition to the Commission after 8 years after the date of the first meeting of the Commission. 
(2)Letters of intentIn the case of a letter of intent, the Commission shall publish in the Federal Register a notice of such receipt, including the name, location, and mailing address of the petitioner. A petitioner who has submitted a letter of intent or had a letter of intent transferred to the Commission under section 5 shall be required to submit a documented petition within 3 years after the date of the first meeting of the Commission to the Commission. No letters of intent will be accepted by the Commission after 3 years after the date of the first meeting of the Commission. 
6.Notice of receipt of documented petition 
(a)Petitioner 
(1)In generalNot later than 30 days after a documented petition is submitted or transferred to the Commission under section 5(a), the Commission shall— 
(A)send an acknowledgement of receipt in writing to the petitioner; and 
(B)publish in the Federal Register a notice of that receipt, including the name, location, and mailing address of the petitioner and such other information that— 
(i)identifies the entity that submitted the documented petition and the date the documented petition was received by the Commission; 
(ii)indicates where a copy of the documented petition may be examined; and 
(iii)indicates whether the documented petition is a transferred documented petition that is subject to the special provisions under paragraph (2). 
(2)Special provisions for transferred documented petitions 
(A)In generalWith respect to a documented petition that is transferred to the Commission under section 5(a)(4), the notice provided to the petitioner, shall, in addition to providing the information specified in paragraph (1), inform the petitioner whether the documented petition constitutes a documented petition that meets the requirements of section 5. 
(B)Amended petitionsIf the petition described in subparagraph (A) is not a documented petition, the Commission shall notify the petitioner that the petitioner may, not later than 120 days after the date of the notice, submit to the Commission an amended petition that is a documented petition for review under section 7. 
(C)Effect of amended petitionTo the extent practicable, the submission of an amended petition by a petitioner by the date specified in this paragraph shall not affect the order of consideration of the petition by the Commission. 
(b)OthersIn addition to providing the notification required under subsection (a), the Commission shall notify, in writing, the Governor and attorney general of, and each federally recognized Indian tribe within, any State in which a petitioner resides. 
(c)Publication; opportunity for supporting or opposing submissions 
(1)PublicationThe Commission shall publish the notice of receipt of each documented petition (including any amended petition submitted pursuant to subsection (a)(2)) in a major newspaper of general circulation in the town or city located nearest the location of the petitioner. 
(2)Opportunity for supporting or opposing submissions 
(A)In generalEach notice published under paragraph (1) shall include, in addition to the information described in subsection (a), notice of opportunity for other parties involved with the petitioners to submit factual or legal arguments in support of, or in opposition to, the documented petition. 
(B)Copy to petitionerA copy of any submission made under subparagraph (A) shall be provided to the petitioner within 90 days upon receipt by the Commission. 
(C)ResponseThe petitioner shall be provided an opportunity to respond within 90 days to any submission made under subparagraph (A) before a determination on the documented petition by the Commission. 
7.Processing the documented petition 
(a)Review 
(1)In generalUpon receipt of a documented petition submitted or transferred under section 5(a) or submitted under section 6(a)(2)(B), the Commission shall conduct a review to determine whether the petitioner is entitled to be recognized as an Indian tribe. 
(2)Content of reviewThe review conducted under paragraph (1) shall include consideration of the documented petition, supporting evidence, and the factual statements contained in the documented petition. 
(3)Other researchIn conducting a review under this subsection, the Commission may— 
(A)initiate other research for any purpose relative to analyzing the documented petition and obtaining additional information about the status of the petitioner; and 
(B)consider such evidence as may be submitted by interested parties. 
(4)Access to library of congress and national archivesUpon request by the petitioner, the appropriate officials of the Library of Congress and the National Archives shall allow access by the petitioner to the resources, records, and documents of those entities, for the purpose of conducting research and preparing evidence concerning the status of the petitioner. 
(b)Consideration 
(1)In generalExcept as otherwise provided in this subsection, documented petitions submitted or transferred to the Commission shall be considered on a first come, first served basis, determined by the date of the original filing of each such documented petition with the Commission (or the Department if the documented petition is transferred to the Commission pursuant to section 5(a)(4) or is an amended petition submitted pursuant to section 6(a)(2)(B)). The Commission shall establish a priority register that includes documented petitions that are pending before the Department as of the date of the first meeting of the Commission. 
(2)Priority considerationEach documented petition (that is submitted or transferred to the Commission pursuant to section 5(a) or that is submitted to the Commission pursuant to section 6(a)(2)(B)) of an Indian group that meets 1 or more of the requirements set forth in section 5(c) shall receive priority consideration over a documented petition submitted by any other Indian group. 
8.Preliminary hearing 
(a)In generalNot later than 60 days after the receipt of a documented petition by the Commission submitted or transferred under section 5(a) or submitted to the Commission pursuant to section 6(a)(2)(B), the Commission shall set a date for a preliminary hearing, which shall in no instance be held later than 180 days after receipt of the documented petition. At the preliminary hearing, the petitioner and any other interested party may provide evidence concerning the status of the petitioner. 
(b)Determination 
(1)In generalNot later than 30 days after the conclusion of a preliminary hearing under subsection (a), the Commission shall make a determination— 
(A)to extend Federal acknowledgment of the petitioner as an Indian tribe to the petitioner; or 
(B)that the petitioner should proceed to an adjudicatory hearing. 
(2)Notice of determinationThe Commission shall publish in the Federal Register a notice of each determination made under paragraph (1). 
(c)Information to be provided preparatory to an adjudicatory hearing 
(1)In generalIf the Commission makes a determination under subsection (b)(1)(B) that the petitioner should proceed to an adjudicatory hearing, the Commission shall— 
(A) 
(i)not later than 30 days after the date of such determination, make available appropriate evidentiary records of the Commission to the petitioner to assist the petitioner in preparing for the adjudicatory hearing; and 
(ii)include such guidance as the Commission considers necessary or appropriate to assist the petitioner in preparing for the hearing; and 
(B)not later than 30 days after the conclusion of the preliminary hearing under subsection (a), provide a written notification to the petitioner that includes a list of any deficiencies or omissions that the Commission relied on in making a determination under subsection (b)(1)(B). 
(2)Subject of adjudicatory hearingThe list of deficiencies and omissions provided by the Commission to a petitioner under paragraph (1)(B) shall be the subject of the adjudicatory hearing. The Commission may not make any additions to the list after the Commission issues the list. 
9.Adjudicatory hearing 
(a)In generalNot later than 180 days after the conclusion of a preliminary hearing under section 8(a), the Commission shall afford a petitioner who is subject to section 8(b)(1)(B) an adjudicatory hearing. The subject of the adjudicatory hearing shall be the list of deficiencies and omissions provided under section 8(c)(1)(B) and shall be conducted pursuant to sections 554, 556, and 557 of title 5, United States Code. 
(b)Testimony from staff of commissionIn any hearing held under subsection (a), the Commission shall require testimony from the acknowledgement and research staff of the Commission or other witnesses involved in the preliminary determination. Any such testimony shall be subject to cross-examination by the petitioner. 
(c)Evidence by petitionerIn any hearing held under subsection (a), the petitioner may provide such evidence as the petitioner considers appropriate. 
(d)Determination by commissionNot later than 60 days after the conclusion of any hearing held under subsection (a), the Commission shall— 
(1)make a determination concerning the extension or denial of Federal acknowledgment of the petitioner as an Indian tribe to the petitioner; 
(2)publish the determination of the Commission under paragraph (1) in the Federal Register; and 
(3)deliver a copy of the determination to the petitioner, and to every other interested party. 
10.Appeals 
(a)In generalNot later than 60 days after the date that the Commission publishes a determination under section 9(d), the petitioner may appeal the determination to the United States District Court for the District of Columbia. 
(b)Attorney feesIf the petitioner prevails in an appeal made under subsection (a), the petitioner shall be eligible for an award of reasonable attorney fees and costs under section 504 of title 5, United States Code, or section 2412 of title 28, United States Code, whichever is applicable. 
11.Effect of determinationsA determination by the Commission under section 9(d) that an Indian group is recognized by the Federal Government as an Indian tribe shall not have the effect of depriving or diminishing— 
(1)the right of any other Indian tribe to govern the reservation of such other tribe as that reservation existed before the recognition of that Indian group, or as that reservation may exist thereafter; 
(2)any property right held in trust or recognized by the United States for that other Indian tribe as that property existed before the recognition of that Indian group; or 
(3)any previously or independently existing claim by a petitioner to any such property right held in trust by the United States for that other Indian tribe before the recognition by the Federal Government of that Indian group as an Indian tribe. 
12.Implementation of decisions 
(a)Eligibility for services and benefits 
(1)In generalSubject to paragraph (2), upon recognition by the Commission of a petitioner as an Indian tribe under this Act, the Indian tribe shall— 
(A)be eligible for the services and benefits from the Federal Government that are available to other federally recognized Indian tribes by virtue of their status as Indian tribes with a government-to-government relationship with the United States; and 
(B)have the responsibilities, obligations, privileges, and immunities of those Indian tribes. 
(2)Programs of the bureau 
(A)In generalThe recognition of an Indian group as an Indian tribe by the Commission under this Act shall not create an immediate entitlement to programs of the Bureau in existence on the date of the recognition. 
(B)Availability of programs 
(i)In generalThe programs described in subparagraph (A) shall become available to the Indian tribe upon the appropriation of funds. 
(ii)Requests for appropriationsThe Secretary and the Secretary of Health and Human Services shall forward budget requests for funding the programs for the Indian tribe pursuant to the needs determination procedures established under subsection (b). 
(b)Needs determination and budget request 
(1)In generalNot later than 180 days after an Indian group is recognized by the Commission as an Indian tribe under this Act, the appropriate officials of the Bureau and the Indian Health Service of the Department of Health and Human Services shall consult and develop in cooperation with the Indian tribe, and forward to the Secretary or the Secretary of Health and Human Services, as appropriate, a determination of the needs of the Indian tribe and a recommended budget required to serve the newly recognized Indian tribe. 
(2)Submission of budget requestUpon receipt of the information described in paragraph (1), the appropriate Secretary shall submit to the President a recommended budget along with recommendations, concerning the information received under paragraph (1), for inclusion in the annual budget submitted by the President to the Congress pursuant to section 1108 of title 31, United States Code. 
13.Annual report concerning commission’s activities 
(a)List of recognized tribesNot later than 90 days after the first meeting of the Commission, and annually on or before each January 30 thereafter, the Commission shall publish in the Federal Register a list of all Indian tribes that— 
(1)are recognized by the Federal Government; and 
(2)receive services from the Bureau. 
(b)Annual report 
(1)In generalBeginning on the date that is 1 year after the date of the first meeting of the Commission, and annually thereafter, the Commission shall prepare and submit a report to the Committee on Indian Affairs of the Senate and the Committee on Resources of the House of Representatives that describes the activities of the Commission. 
(2)Content of reportsEach report submitted under this subsection shall include, at a minimum, for the year that is the subject of the report— 
(A)the number of documented petitions pending at the beginning of the year and the names of the petitioners; 
(B)the number of documented petitions received during the year and the names of the petitioners; 
(C)the number of documented petitions the Commission approved for acknowledgment during the year and the names of the acknowledged petitioners; 
(D)the number of documented petitions the Commission denied for acknowledgment during the year and the names of the petitioners; and 
(E)the status of all pending documented petitions on the date of the report and the names of the petitioners. 
14.Actions by petitioners for enforcementAny petitioner may bring an action in the district court of the United States for the district in which the petitioner resides, or the United States District Court for the District of Columbia, to enforce the provisions of this Act, including any time limitations within which actions are required to be taken, or decisions made, under this Act. The district court shall issue such orders (including writs of mandamus) as may be necessary to enforce the provisions of this Act. 
15.RegulationsThe Commission may, in accordance with applicable requirements of title 5, United States Code, promulgate and publish such regulations as may be necessary to carry out this Act. 
16.Guidelines and advice 
(a)GuidelinesNot later than 90 days after the date of the first meeting of the Commission, the Commission shall make available to Indian groups suggested guidelines for the format of documented petitions, including general suggestions and guidelines concerning where and how to research information that is required to be included in a documented petition. The examples included in the guidelines shall not preclude the use of any other appropriate format. 
(b)Research adviceThe Commission may, upon request, provide suggestions and advice to any petitioner with respect to the research of the petitioner concerning the historical background and Indian identity of that petitioner. The Commission shall not be responsible for conducting research on behalf of the petitioner. 
17.Assistance to petitioners 
(a)Grants 
(1)In generalThe Secretary of Health and Human Services may award grants to Indian groups seeking Federal recognition as Indian tribes to enable the Indian groups to— 
(A)conduct the research necessary to substantiate documented petitions under this Act; and 
(B)prepare documentation necessary for the submission of a documented petition under this Act. 
(2)Treatment of grantsThe grants made under this subsection shall be in addition to any other grants the Secretary of Health and Human Services is authorized to provide under any other provision of law. 
(b)Competitive awardThe grants made under subsection (a) shall be awarded competitively on the basis of objective criteria prescribed in regulations promulgated by the Secretary of Health and Human Services. 
18.Protection of certain privileged informationNotwithstanding any other provision of law, upon the effective date of this Act, when responding to any requests for information on petitions and related materials filed by a group seeking Federal recognition as an Indian tribe pursuant to part 83 of title 25 of the Code of Federal Regulations, including petitions and related materials transferred to the Commission from the Department under section 5(a)(4), as well as related materials located within the Department that have yet to be transferred to the Commission, the Department and the Commission shall exclude materials identified by the petitioning group as information related to religious practices or sacred sites, and which the group is forbidden to disclose except for the limited purpose of Department and Commission review. 
19.Authorization of appropriations 
(a)CommissionThere are authorized to be appropriated to the Commission to carry out this Act (other than section 17) such sums as are necessary for each of fiscal years 2006 through 2015. 
(b)Secretary of HHSThere are authorized to be appropriated to the Secretary of Health and Human Services to carry out section 17 such sums as are necessary for each of fiscal years 2006 through 2015. 
 
